UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07043 Name of Registrant: Vanguard Admiral Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: February 28 Date of reporting period: May 31, 2014 Item 1: Schedule of Investments Vanguard Admiral Treasury Money Market Fund Schedule of Investments As of May 31, 2014 Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (99.6%) United States Treasury Bill 0.053%–0.105% 6/5/14 1,010,000 1,009,992 United States Treasury Bill 0.053%–0.098% 6/12/14 940,000 939,983 United States Treasury Bill 0.052% 6/19/14 830,000 829,979 United States Treasury Bill 0.055%–0.087% 6/26/14 900,000 899,963 United States Treasury Bill 0.046% 7/3/14 745,000 744,970 United States Treasury Bill 0.030%–0.088% 7/10/14 1,201,000 1,200,942 United States Treasury Bill 0.033% 7/17/14 79,000 78,997 United States Treasury Bill 0.030% 7/24/14 150,000 149,993 United States Treasury Bill 0.020% 7/31/14 770,000 769,974 United States Treasury Bill 0.027% 8/7/14 790,000 789,960 United States Treasury Bill 0.030%–0.031% 8/14/14 1,055,000 1,054,933 United States Treasury Bill 0.028% 8/21/14 735,000 734,955 United States Treasury Bill 0.033% 8/28/14 635,000 634,949 United States Treasury Note/Bond 0.250% 6/30/14 500,368 500,435 United States Treasury Note/Bond 2.375% 8/31/14 208,000 209,168 United States Treasury Note/Bond 0.250% 9/30/14 50,000 50,025 Total U.S. Government and Agency Obligations (Cost $10,599,218) Total Investments (99.6%) (Cost $10,599,218) Other Assets and Liabilities-Net (0.4%) Net Assets (100%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities.
